 


110 HR 5431 IH: To suspend temporarily the duty on certain cellular plastic sheets for use in filters.
U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5431 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2008 
Mr. Ellison introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on certain cellular plastic sheets for use in filters. 
 
 
1.Cellular plastic sheets for filters 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.00Cellular Plastic Sheets; of poly-tetrafluoroethylene measuring 10 microns to 140 microns thick with pore size less than 0.15 microns which retain Polystyrene Latex beads of 0.15 microns or less, or of polyethersulfone, for use in manufacturing filters of heading 8421 (provided for in subheading 3921.19.00)FreeNo changeNo changeOn or before 12/31/2011    . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
